Citation Nr: 9918901	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.

2.  Entitlement to an increased (compensable) rating for the 
service-connected functional heart murmur. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the RO 
which, in part, found that new and material evidence 
sufficient to reopen the veteran's claim of service 
connection for hypertension had not been submitted and denied 
an increased (compensable) rating for service-connected 
functional heart murmur.  

A hearing before this Member of the Board was conducted in 
February 1999. 



REMAND

In statements and testimony, the veteran has stated that it 
was possible that she was given antihypertensive medication 
in service and that she was certain that she was given such 
medication within seven months of discharge from service.  
These assertions are not be probative as a layperson is not 
competent to proffer an opinion that she suffered from 
hypertension in service.  

The medical records from the 1990's which note treatment for 
hypertension are of record.  Also of record is a notice of an 
award of Social Security Disability Insurance benefits 
effective August 1993.  This medical evidence is new but does 
not serve to relate the veteran's hypertension to service or 
to within one year of discharge.

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  In Graves v. Brown, 8 Vet. App. 522 
(1996), the Court extended the Robinette analysis to 
situations, such as in this case, where new and material 
evidence is needed to complete an application for VA 
benefits.  The veteran should be asked to submit medical 
evidence which tends to support her assertions that her 
hypertension is the result of active service.  

Additionally, the Board notes that the provisions of 38 
U.S.C.A. § 5107(a) have been met, in that the veteran's 
claims for an increased rating is well grounded based on the 
veteran's evidentiary assertion that his service-connected 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  The VA has a duty to assist 
the veteran in development of facts pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a).

The VA duty to assist includes the conduct of VA examinations 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The veteran has not been afforded a VA 
examination of her functional heart murmur since November 
1981.  

The veteran was granted SSA disability insurance benefits.  
The VA has a duty to obtain these records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Moreover, the RO should 
obtain any additional ongoing treatment records pertinent to 
this claim.  Id. 

1.  The RO should take appropriate steps 
in order to contact the veteran in order 
to have her submit copies of records 
referable to treatment received by her 
for hypertension since service.  In 
particular, the veteran should be asked 
to submit all medical evidence which 
tends to support her assertions that her 
hypertension is due to disease or injury 
in service.  

2.  The RO should take appropriate steps 
in order to request all documents 
pertaining to an award of benefits to the 
veteran by the SSA, and specifically 
request copies of the medical records 
upon which the SSA based its decision.  

3.  The veteran should be afforded a VA 
cardiovascular examination, to determine 
the current severity of the service-
connected functional heart murmur.  
Detailed clinical findings should be 
reported in this regard.  All special 
studies and tests should be undertaken.  
The claims folder, should be made 
available to the examiner prior to the 
examination.  All findings should be 
reported in detail.  

4.  Following completion of the requested 
development, the RO should undertake to 
review the veteran's claims.  All 
indicated development should be taken in 
this regard.  If the decision remains 
adverse to the veteran, a supplemental 
statement of the case should be issued to 
the veteran and her representative.  They 
should be given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










